
	
		I
		112th CONGRESS
		2d Session
		H. R. 6508
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mrs. Davis of
			 California (for herself, Ms.
			 Richardson, and Ms.
			 Schakowsky) introduced the following bill; which was referred to
			 the Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Federal Trade Commission to promulgate
		  rules requiring an Internet merchant to disclose the use of a price-altering
		  computer program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Shoppers Transparency in
			 Online Pricing Act of 2012 or the E-STOP
			 Act.
		2.Disclosure
			 requirement for internet merchants
			(a)RulemakingThe Federal Trade Commission shall, not
			 later than 180 days after the date of enactment of this Act, promulgate rules
			 under section 553 of title 5, United States Code, requiring an Internet
			 merchant to disclose to each consumer, prior to the final purchase of any good
			 or service, the use of a price-altering computer program.
			(b)ContentThe
			 rules promulgated by the Commission under subsection (a) shall—
				(1)require, at a
			 minimum, an Internet merchant to clearly and prominently disclose the use of a
			 price-altering computer program to a consumer prior to the final purchase of a
			 good or service; and
				(2)provide an Internet merchant procedures for
			 complying with the requirement under paragraph (1).
				(c)ExceptionsThe Commission shall provide for specific
			 exceptions to the rules promulgated under subsection (a) when a consumer should
			 reasonably expect the price to be altered based on the personal information of
			 such consumer, including but not limited to for the calculation of a shipping
			 charge and for a financial service for which personal information is
			 customarily used to formulate a price.
			(d)Internet
			 merchants subject to disclosure requirementThe rules promulgated
			 under subsection (a) shall only apply to an Internet merchant that has a total
			 annual gross revenue of more than $1,000,000, and such amount shall be indexed
			 for inflation every 5 years by the Commission to reflect the change in the
			 Consumer Price Index for All Urban Consumers published by the Bureau of Labor
			 Statistics of the Department of Labor.
			(e)EnforcementA
			 violation of a rule promulgated under subsection (a) shall be treated as a
			 violation of a rule defining an unfair or deceptive act or practice prescribed
			 under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C.
			 57a(a)(1)(B)). The Commission shall enforce this Act in the same manner, by the
			 same means, and with the same jurisdiction, powers, and duties, as though all
			 applicable terms and provisions of the Federal Trade Commission Act were
			 incorporated into and made a part of this Act.
			(f)DefinitionsIn this Act:
				(1)InternetThe term Internet has the
			 meaning given the term in section 1101 of the Internet Tax Freedom Act (47
			 U.S.C. 151 note).
				(2)Internet
			 merchantThe term
			 Internet merchant means a person that sells or offers to sell a
			 good or service by way of an Internet transaction.
				(3)Internet
			 Protocol addressThe term Internet Protocol address
			 means the numerical label assigned to a particular computer or other device
			 that accesses the Internet.
				(4)Price-altering
			 computer programThe term price-altering computer
			 program means a computer program that—
					(A)accesses a
			 consumer’s personal information, including but not limited to Internet browsing
			 history, device type and manufacturer, operating system, and Internet Protocol
			 address; and
					(B)uses the
			 information accessed under subparagraph (A) to alter the selling price of a
			 good or service sold by an Internet merchant.
					
